        Case 1:19-cv-01573-DAD-JLT Document 30 Filed 03/01/21 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   JAIME ALBERTO,                                 Case No.: 1:19-cv-01573 DAD JLT
12                  Plaintiff,                      ORDER GRANTING STIPULATION TO
13          v.                                      AMEND THE CASE SCHEDULE
                                                    (Docs. 29)
14   COSTCO WHOLESALE CORPORATION,
15                  Defendant.
16
17          The parties have stipulated again to amend the case schedule. (Doc. 29) Good cause
18   appearing, the Court ORDERS the case schedule to be amended as follows:
19          1.      The parties SHALL complete all non-expert discovery no later than June 24,
20   2021 and all expert discovery no later than September 7, 2021. They SHALL disclose their
21   experts no later than July 12, 2021 and any rebuttal experts no later than August 13, 2021;
22          2.      Any non-dispositive motions SHALL be filed no later than June 25, 2021 and
23   heard no later than August 3, 2021;
24          3.      Any dispositive motion SHALL be filed no later than July 9, 2021 and heard no
25   later than August 17, 2021;
26          4.      The pretrial conference is CONTINUED to November 15, 2021 at 1:30 p.m. before
27   Judge Drozd.
28



                                                    1
        Case 1:19-cv-01573-DAD-JLT Document 30 Filed 03/01/21 Page 2 of 2


1           The Court does not anticipate again modifying the scheduling order. The parties are

2    strongly encouraged to complete the needed discovery and conduct the other activities needed

3    according to this schedule.

4
5    IT IS SO ORDERED.

6       Dated:     February 28, 2021                         /s/ Jennifer L. Thurston
7                                                    UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     2
